Citation Nr: 1203535	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-37 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to Department of Veterans Affairs Dependency and Indemnity Compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to July 1984.  The appellant filed a claim for DIC and death pension benefits following the Veteran's death in December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO) that granted service connection for the cause of the Veteran's death but administratively denied the appellant's claim for death benefits, finding that she did not qualify as an eligible dependent.  

In July 2008, the Veteran's first spouse, B.J.N., filed a claim for DIC and death pension benefits, claiming that she was the Veteran's lawful surviving spouse.  B.J.N. had submitted a notice of disagreement but had not submitted a substantive appeal of the denial of her claim at the time the appellant's claim was certified to the Board.  In July 2010, the Board remanded both the appellant and B.J.N.'s claims for the purpose of issuing a statement of the case with respect to B.J.N's claim, and ensuring that contested claim procedures were followed.  See 38 C.F.R. §§ 19.100-19.102 (2011).  Since the July 2010 remand, B.J.N. has submitted a substantive appeal with respect to her claim.  However, as explained in the decision below, the appellant has withdrawn her claim for recognition as the Veteran's surviving spouse, rendering the procedural provisions applicable to contested claims inapplicable.  






FINDING OF FACT

In a written statements received at the RO in March 2011 and at the Board in September 2011, the appellant withdrew her claim for recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to DIC and death pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to DIC and death pension benefits have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).

In November 2007, the appellant submitted a VA Form 9 perfecting her appeal as to the issue of entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to DIC and death pension benefits, as identified in the October 2007 statement of the case.  

In a written statement received at the RO in March 2011, the appellant stated that she had recently learned that the Veteran had never formally divorced his first spouse and that her marriage to the Veteran was not valid.  Given the invalidity of her marriage to the Veteran, she wished to withdraw her appeal.

In a written statement received at the Board in September 2011, the appellant, through her representative, stated that she was withdrawing the appeal of the issue of recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to DIC and death pension benefits.  The appellant's representative indicated that the appellant was withdrawing the appeal because she had been unaware that the Veteran remained married to his first wife at the time of her marriage to the Veteran.

As the appellant has withdrawn her appeal as to the issue of entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to DIC and death pension benefits, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review the issue.  

Accordingly, the issue of entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to DIC and death pension benefits is dismissed.

ORDER

The appeal concerning the issue of entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to DIC and death pension benefits is dismissed without prejudice.

____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


